Motion by appellant for leave to appeal as a poor person and for other relief, on his appeal from an order of the Supreme Court, Nassau County, dated April 6,1961, dismissing a writ of habeas corpus. Motion denied. The papers submitted show no merit in the appeal. The issues raised at Special Term on the application for the writ were among those passed upon by this court on the appellant’s appeal from the judgment of the County Court, Nassau County, rendered May 19, 1961, after a jury trial (People v. Taylor, 15 A D 2d 962), which judgment followed the dismissal of the writ (People ex rel. Baumgart v. Martin, 9 N Y 2d 351; People v. Burrell, 12 A D 2d 807). Moreover, the cause of appellant’s imprisonment has changed since the writ was issued; he is now detained by virtue of the judgment of conviction. Under the circumstances, the appeal from the order dismissing the writ of habeas corpus has become academic. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.